Opinión disidente emitida por el
Juez Asociado Señor Fus-ter Berlingeri,
a la cual se une la Juez Asociada Señora Naveira de Rodón.
No estoy de acuerdo con la decisión de la mayoría de que en este caso no procedía someter a arbitraje la querella laboral en cuestión. Por ello, disiento de la parte correspon-diente de su dictamen.
Según la mayoría, en el caso de autos no procedía some-*687ter a arbitraje la querella laboral en cuestión porque su-puestamente la Ley Núm. 17 de 22 de abril de 1988 (29 L.P.R.A. see. 155 et seq.) así lo establece. Sin embargo, todo lo que dispone esa ley, respecto a lo que aquí nos concierne, es que a los fines de iniciar procedimientos judiciales a su amparo, “no será necesario agotar los remedios administrativos”. (Enfasis suplido.) 29 L.P.R.A. see. 1551. Me parece que esa escueta disposición legislativa no es su-ficiente para hacer inaplicable en casos como el de autos la imperiosa política pública que prevalece en Puerto Rico a favor del arbitraje como medio alterno para la solución de disputas, sobre todo las de índole laboral.
Un laudo arbitral, que se origina en lo pactado en un convenio colectivo, no es esencialmente un “remedio administrativo”. En su sentido jurídico propio, el concepto de “agotar remedios administrativos” se refiere a procurar los recursos que por ley proveen aquellos organismos pú-blicos que se conocen comúnmente como “agencias administrativas”. Tales organismos están definidos en la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico, 3 L.P.R.A. see. 2102. El pro-ceso de arbitraje acordado en un convenio colectivo no es uno de éstos. Por ello, es cuando menos cuestionable que la disposición referida de la Ley Núm. 17, supra, sea aplica-ble a este caso.
La mayoría se apoya en un mero informe legislativo para llegar a la conclusión que la Ley Núm. 17, supra, impide aquí el proceso de arbitraje. Tal interpretación, sin embargo, también es cuestionable. En el informe en cues-tión no se explica que uno de los propósitos de la legisla-ción aludida es hacer una excepción a la bien establecida política pública sobre el arbitraje laboral. El asunto ni se menciona. Lo que el informe aludido muy escuetamente indica sobre el particular, además, es algo confuso, ya que “en virtud de convenio” no puede establecerse “ningún foro administrativo”. Más aún, lo único que así equívocamente se indica, está támbién expresamente condicionado a lo re-suelto por el Tribunal Supremo de Estados Unidos en *688Alexander v. Gardner-Denver Co., 415 U.S. 36 (1974). En ese caso no se resolvió que en situaciones como la de autos no procede el arbitraje. En éste, el empleado querellante tenía dos remedios diferentes disponibles: uno provisto por el convenio colectivo, y otro de alcance distinto provisto por ley. Lo que el Tribunal Supremo federal dictaminó allí fue que el proceso de arbitraje no excluía el proceso judicial', es decir, que el querellante podía acudir a ambos. Incluso re-solvió que en el proceso judicial se podía tomar en cuenta el laudo arbitral y dársele el peso probatorio que ameritase. Es evidente que la situación en el caso de autos no es igual ni similar a la del caso Alexander v. Gardner-Denver Co., supra. Por ello, no se puede, del informe legislativo que adopta lo que se resolvió en dicho caso federal, llegar a la conclusión de que en el de autos queda excluido el proceso de arbitraje.
En resumen, pues, para resolver que por ley se le ha hecho una excepción a la importantísima política pública de Puerto Rico a favor del arbitraje laboral, es necesario que tal excepción conste claramente. Tal no es el caso aquí. Ni la Ley Núm. 17, supra, ni el informe legislativo al que alude la mayoría establecen tal excepción de modo palmario. Cualquier duda o ambigüedad tiene que resol-verse a favor del arbitraje. Como la mayoría decreta de otro modo, disiento.